Citation Nr: 1010714	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection of right ear hearing 
loss.

2.  Entitlement to service connection of residuals of anti-
malarial medication, to include personality changes.  

3.  Entitlement to service connection of posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1985 with subsequent service in the Air Force 
Reserve, to include active duty from November 2001 to 
February 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In June 2009, the Veteran appeared at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is in the record. 

After the case was certified to the Board, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived RO consideration of 
the evidence.

With regard to the claim of service connection for PTSD, the 
Board acknowledges the recent ruling in Clemons v. Shinseki, 
23 Vet App. 1 (2009) which states that although a Veteran may 
only seek service connection for PTSD, the claim "cannot be 
limited only to that diagnosis but must rather be considered 
a claim for any mental disability that may be reasonably 
encompassed."  In this case, review of the file reveals that 
the Veteran has been diagnosed with depression (specifically 
major depression and dysthymia).  Review also documents that 
the Veteran was previously denied service connection for a 
nervous condition, which was described on the rating sheet as 
a dysthymic disorder.  See March 1987 rating decision.  
Dorland's Illustrated Medical Dictionary, 28th edition notes 
that depression ranges from normal feelings of "the blues" 
through dysthymia to major depression.  See p. 445.  Even 
though the mental health disorder was described as dysthymic 
disorder in the previous rating decision and currently is 
described as major depression, according to Dorland's, these 
are ranges of severity of the same disability, depression.  
Clemons is not applicable to cases in which a claim of 
service connection for a psychiatric disorder was previously 
denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(for purpose of determining whether a new claim has been 
submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of 
a service connection claim is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury).  
As the issue of depression was previously denied in a final 
rating decision that was unappealed, the issue remains 
characterized as service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

The issue of service connection for stomach problems has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss, as 
defined by VA.

2.  The Veteran does not have any chronic residuals from 
taking anti-malarial medication in service. 






CONCLUSIONS OF LAW

1.  The criteria for service connection of right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection of residuals of anti-
malarial mediation have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In June 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman.  VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits, such as obtaining service records, 
obtaining post-service medical records, providing VA 
examinations where appropriate, and providing a personal 
hearing.  It also appears that all available Reserve records 
have been associated with the file.  

The Board acknowledges that a VA examination with nexus 
opinion was not provided in conjunction with the claim of 
service connection for residuals of anti-malarial medication.  
None is required in this case, however.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  

The Board does not know of any additional relevant evidence 
which has not been obtained.  Thus, the Board finds the 
matters ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty training, injury incurred or 
aggravated while performing inactive duty training, or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Presumptive periods do not 
apply to duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

Right Ear Hearing Loss 

The Veteran contends that he has hearing impairment in his 
right ear as a result of in-service noise exposure.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

An August 2007 VA examination record reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  

Neither these findings, nor any alternate post-service 
medical records, indicate that the Veteran has impaired 
hearing, as defined by VA regulation, in the right ear, and 
there is no evidence (or allegation) that the examination was 
inadequate or that the Veteran's current hearing acuity in 
the right ear is worse than that depicted during the 2007 
examination.  The Board notes that the evidence suggests that 
the Veteran experienced in-service noise exposure and 
diminution in hearing acuity.  The evidence of record does 
not indicate that the Veteran currently has "hearing loss", 
as defined by VA, in the right ear, however.  As noted above, 
service connection can only be granted if the Veteran has a 
current service-connectable disability.  In this case, the 
evidence does not show that the Veteran has such a disability 
in the right ear; thus, the claim for service connection must 
be denied.

Residuals of Anti-Malarial Medication

The Veteran contends that he developed chronic residuals from 
taking anti-malarial medication in conjunction with his 
deployment to Uzbekistan; specifically, he reports developing 
a balance impairment and becoming increasingly violent and 
aggressive since taking the medication.  See, e.g., June 2009 
hearing transcript.  

Review of the service treatment and personnel evidence 
reveals that the Veteran was deployed to Uzbekistan, a 
malaria area, in September 2002.  See September 2002 health 
record.  The evidence does not document that the Veteran was 
given any anti-malaria medication, but the Veteran is 
competent to report that he was provided such medication, and 
the Board finds the Veteran's history is credible and 
consistent with the nature and circumstances of his 
deployment.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).

Even assuming the Veteran took anti-malarial medication 
during service, however, the competent, probative evidence 
does not suggest that the anti-malarial medication resulted 
in the development of a chronic disability.  The service 
records dated during and after the Veteran's deployment 
reflect no histories or findings suggestive of behavioral 
changes or balance impairment, and the post-service medical 
evidence contains no findings suggestive of a chronic 
disorder resulting from the in-service medication.  
Furthermore, the record does not contain any medical articles 
or treatises linking any type of anti-malarial medication to 
any chronic side effects.  

The Board notes that the Veteran asserts having residual 
impairment as a result of the anti-malarial medication.  The 
Veteran genuinely believes that the anti-malarial medication 
he took in service caused him to have a residual disability.  
His factual recitation as to his symptoms is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the lasting medical side effects 
from a medication or the etiology of his behavioral changes 
or balance problems.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the medical evidence of record, which shows that there is no 
relationship between any behavioral changes or balance 
problems as a result of anti-malarial medication.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As noted above, service connection can only be granted if the 
Veteran has a current service-connectable disability.  In 
this case, the competent evidence does not suggest that the 
in-service anti-malarial medication resulted in any chronic 
residuals; thus, the claim for service connection must be 
denied.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for residuals of anti-malarial medication 
is denied.  


REMAND

Further development is needed on the claim of service 
connection for PTSD.  The evidence indicates that the Veteran 
has a current diagnosis of PTSD linked to "service in 
Afghanistan" based on the Veteran's histories of being on a 
plane(s) that was attacked, and hit, in Afghanistan in 
November/December 2002.  The Veteran has reported that he was 
able to see the muzzle flashes from the attackers' weapons.  
See, e.g., June 2009 hearing transcript.  The Reserve 
personnel records and flight logs of record reveal that the 
Veteran was a passenger on cargo planes (C-130s) that flew to 
Afghanistan.  It does not appear that the RO tried to 
corroborate the Veteran's stressor by contacting the Joint 
Services Records Research Center (JSRRC).  This should be 
done.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to verify the 
Veteran's reported in-service PTSD 
stressor of being on board a plane that 
was attacked while en route to 
Afghanistan in November/December 2002.  
If additional evidence is needed for 
stressor verification, the Veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


